DETAILED ACTION
Examiner acknowledges receipt of the reply filed 12/23/2020, in response to the -final office action mailed 9/25/2020.
Claims 1-5, 7, and 8 are pending and being examined on the merits in this office action.  Claim 6 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Upon further analysis of the claims filed 12/23/2020, a second non-final office action is deemed to be warranted. The office action mailed 2/24/2021 is withdrawn. The instant office action is deemed to be a second non-final office action and resets the time for reply.
Please note that in this office action, the 112(a) new matter rejection has been withdrawn.  All other rejections are maintained. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-4 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn upon further review of the scope of the instant claims.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2020 has been entered.
 
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive.  Upon further consideration, a new ground(s) of rejection is made in view of the amendment filed 12/23/2020.
An action on the merits is presented herein.


Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Zecri et al. (U.S. 2013/0196899 A1- previously cited), and further in view of Akcilar et al. (Advances in medical sciences 60: 94-100 (2015), available online Dec. 4, 2014- previously cited), as evidenced by Apelin-13, PubChem accessed 2/21/2021 at URL pubchem.ncbi.nlm.nih.gov/compound/apelin-13, pp. 1-34, and Castan-Laurell et al. (Trends Endocrinology Metabolism 23(5):234-241 (2012)- previously cited). This is a new rejection necessitated by the amendment filed 12/23/2020.
Zecri et al. teach a method of treating a disease or disorder responsive to the agonism of the APJ receptor, in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a synthetic apelin mimetic [apelinomimetic] (claims 1-7, 13-23, 26-30, and 36; abstract; paras. [0136]-[0138).  The apelinomimetics can be used to treat a variety of diseases, including but not limited to, atherosclerosis, hypertension, diabetes, and obesity (abstract, paras. [0008], [0026], claim 30).  The APJ receptor agonist can be administered to a human subject (para. [0138]).  Zecri et al. teach that has been shown to be involved in diabetes and insulin resistance. Apelin has been shown to 1) lower blood glucose levels by improving glucose uptake in muscle, adipose and heart, 2) protect pancreatic beta cells from ER stress and subsequent apoptosis, 3) lower the insulin secretion in beta cells, and 4) regulate catecholamine induced lypolysis in adipose tissue. Activation of pAKT pathway has been implicated in these processes ([para. 0181]).

Akcilar et al. teach that apelin is an adipokine that plays a role in the regulation of many biological functions in mammals including the neuroendocrine, cardiovascular, immune systems, glucose homeostasis and obesity. It can act via autocrine, paracrine, endocrine, and exocrine signaling (abstract).  Apelin was administered to a rat model of type 2 diabetes. Correlations between apelin and insulin resistance, a major characteristic of obesity and type 2 diabetes, have been demonstrated by several authors (p. 98).  The reference concludes that apelin has a strong anti-type 2 diabetic activity and also ameliorates other diabetes related complications. Apelin acts as an insulin sensitizing agent and may be a potential target for diabetes treatment given its potent activity in energy metabolism and ability to improve insulin sensitivity (p. 99). 
Castan-Laurell et al. is a review article discussing metabolic functions affected by apelin. Figure 2 indicates the active isoforms of apelin: Apelin36, apelin17, and apelin13.  Examiner notes that these different isoforms are deemed to be functional equivalents.  The reference expressly teaches administration of apelin for treatment of type 2 diabetes (abstract, p. 240).  
It would have been obvious the skilled artisan to administer Apelin36, apelin17, or apelin13 to a diabetic type 2 diabetic human patient.  The skilled artisan would have known from Zecri et al. that administering APJ receptor agonist was useful for treating diabetes in humans.  The skilled artisan would readily have recognized that that type 2 diabetes was a form of diabetes mellitus.  Moreover, Akcilar et al. and Castan-Laurell et more specifically be used to treat type 2 diabetes.  
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. In this case, Zecri et al. taught that administration of an APJ receptor agonist was useful for treating diabetes in humans. The skilled artisan would have known from Akcilar et al. and Castan-Laurell et al. that other forms of APJ receptor agonists could be used to treat diabetes, and more specifically be used to treat type 2 diabetes.  The skilled artisan would have had a reasonable expectation of success because both references taught administration of APJ receptor agonists for the treatment of diabetes, specifically type 2 diabetes.  

Regarding claims 2-4, Zecri et al. teach that a clinician can titer the dosage and modify the route of administration to obtain the optimal therapeutic effect. A typical dosage can range from about 0.1 µg/kg to up to about 100 mg/kg or more, depending on the factors mentioned above. In other embodiments, the dosage can range from 0.1 µg/kg up to about 100 mg/kg; or 1 µg/kg up to about 100 mg/kg (para. [0188]).  Akcilar et al. teach that apelin has several active forms including apelin-12, apelin-13, apelin-17, apelin-19 and apelin-36. Among them, apelin-13 has the highest abundancy and activity (p. 94).   As evidenced by Apelin-13 PubChem, the molecular weight of apelin-13 is 1550.8 g/mol.  Thus, 1 µg/kg up to about 100 mg/kg of apelin-13 is equivalent to 0.645 nmol/kg up to about 64483 nmol/kg.  It is further noted that in Akcilar, type 2 diabetic animal models were given 200 ug/kg apelin-13 per day which correlates with 128.97 nmol/kg.  The selection of 20-40 nmol/kg/day (or 30 nmol/kg/day) of Apelin-13 is deemed to be a result effective parameter recognized in the pharmaceutical arts as being an optimizable parameter on the part of the artisan of ordinary skill, said artisan recognizing the need to adjust the dosing of an apelin agonist for type 2 diabetic patients. A holding of obviousness over the cited claims is therefore clearly required.
Regarding claim 7, Zecri et al. teach synthetic apelin mimetics [apelinomimetic] (e.g., claims 1-7, 13-23, and 26-28).  Regarding claim 8, Zecri et al. teach that the APJ receptor agonist can be administered intravenously (para. [0163]).
Accordingly, claims 1-5, 7, and 8 are rendered obvious in view the teachings of the cited references.

Response to arguments
The previous 103 rejection has been withdrawn.  The reference Castan-Laurell et al. is used in the instant rejection and will be addressed with respect to applicant’s arguments pertaining to the reference.
Applicant asserts at p. 4 of the reply filed 12/23/2020 that Castan-Laurell et al. “is a review of the metabolic effects of (Pyr1)apelin-13 in obese mice models.  Indeed, the experimentation described in Castan-Laurell concerning insulin resistance were only carried out on mice.  There is no proof in Castan-Laurell that the use of an APJ receptor agonist but is not (Pyr1)apelin-13 would have worked in humans as required by the present claims”.  
Examiner first notes that the review article Castan-Laurell et al. was authored by two of the named inventors of the instant application.  Thus applicant’s arguments minimizes the teachings of applicant’s own work.  The reference is a review article.   Per the abstract: 
Insulin resistance is a main feature of obesity and type 2 diabetes mellitus (T2DM). Several mechanisms linking obesity to insulin resistance have been proposed. Adipose tissue modulates metabolism by secreting a variety of factors, which exhibit altered production during obesity.  Apelin, a small peptide present in a number of tissues and also produced and secreted by adipocytes, has emerged as a new player with potent functions in energy metabolism, and in insulin sensitivity improvement. In this review, we describe the various metabolic functions that are affected by apelin and we present an integrated overview of recent findings that collectively propose apelin as a promising target for the treatment of T2DM.

Applicant asserts that the findings are limited to metabolic effects of (Pyr1)apelin-13 in obese mice models.  However, applicant has overlooked the information taught by 
	Applicant’s assertions that the skilled artisan would not have recognized that an APJ receptor agonist that is not (Pyr1)apelin-13 would have worked in humans is misguided.  Castan-Laurell et al. state: 
Pyr(1)-apelin-13, apelin-13 and apelin-36 have comparable efficacy and potency in human cardiovascular tissues, whereas apelin-17 appears to be the most efficient in promoting apelin receptor internalization. All isoforms originate from a common 77-amino acid pre-propeptide precursor (preproapelin) (Figure 2) consisting of a dimer which is stabilized by disulfide bridges linking cysteine residues. The human, bovine and rat preproapelin peptides share high sequence homology and 100% sequence identity for the last 23 C-terminal amino acids.

Castan-Laurell et al. at pp. 234-235.  
Moreover, it is well established that a person of ordinary skill in the art would have had a reasonable expectation of success in substituting another active form of apelin for Pyr(1)-apelin-13 because they are both APJ receptor agonists.  Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).  
common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention.
Examiner further refers applicant to the following relevant art references, several of which are authored by inventors of the instant application.  The references implicitly and explicitly suggest use of apelin in treating type 2 diabetes in humans

Relevant art 
Examiner notes that several of the following references are authored by named applicant’s the instant application.
Castan-Laurell et al. (Endocrine 40:1-9 (2011)- previously cited) is a review article that establishes a link between apelin and metabolic disorders (obesity, type 2 diabetes, etc.) (p. 1).  Apelin has been detected in adipose tissue by Tatemoto et al. and, later on, the work of Boucher et al. has demonstrated that apelin was not only produced but also secreted by adipocytes. Apelin has been then considered as a new Id. The first report in humans of plasma apelin concentrations was shown in obese and hyperinsulinemic subjects where plasma apelin levels are increased (p. 3).  Different groups also found increased plasma apelin levels in morbidly obese subjects, in patients without a severe obesity but with impaired glucose tolerance or with type 2 diabetes. In morbidly obese patients with or without diabetes, apelin levels were only higher in the morbidly obese diabetic subjects.   Id. However, reduced plasma apelin levels were described in obese subjects with untreated type 2 diabetes, compared to non-diabetic subjects. These results could be consistent with the fact that after 14 weeks of anti-diabetic treatment (rosiglitazone and metformin), plasma apelin levels were increased and the glycemic profile improved. In women with gestational diabetes, no significant differences in plasma apelin levels were observed compared to women with normal glucose tolerance. All values obtained in the cited studies are reported in Table 1. Interestingly, in gestational diabetic lactating women, apelin was present in both colostrum and mature milk, apelin concentrations being higher in mature milk.  Id.  The insulin mimetic effects of apelin on glucose metabolism are very encouraging and of major interest in the context of a therapeutic approach in type 2 diabetic patients (p. 8).

Dray et al. (Am J Physiol Endocrinol Metab 298: E1161–E1169, (2010)- previously cited) teach that apelin, an adipocyte-secreted factor upregulated by insulin, is increased in adipose tissue (AT) and plasma with obesity (abstract).  Apelin plasma levels were significantly increased in diabetic patients (abstract; discussion).  Data shows that apelin and APJ expression in mice and humans is regulated in a tissue-dependent manner and according to the severity of insulin resistance (abstract).   

Attané et al. (Diabetes 61: 310- 320 (2012)- previously cited) teach that by promoting complete lipid use in muscle of insulin-resistant mice through mitochondrial biogenesis and tighter matching between FAO and the tricarboxylic acid cycle, apelin treatment could contribute to insulin sensitivity improvement (abstract).  Chronic apelin treatment optimizes muscle mitochondrial performance through increased mitochondrial biogenesis and a tighter matching between FAO and the tricarboxylic acid cycle. Since mitochondrial dysfunction is now considered a central event in whole-body metabolic dysregulation with regard to type 2 diabetes, apelin treatment appears as an attractive therapeutic strategy (p. 319).

Conclusion
No claims are allowed.  Claims 1-5, 7, and 8 are pending and are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654